Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation in this Registration Statement on Form S-1 of our report dated December 11, 2009 with respect to the audited financial statements of Catalyst Group Holdings Corp. for the year ended August 31, 2009. We consent to the incorporation in this Registration Statement on Form S-1 of our report dated February 12, 2010with respect to the audited financial statements of Real Estate Promotional Services. for the year ended December 31, We also consent to the references to us under the heading “Experts” in such Registration Statement. /s/ Malone & Bailey, PC Malone & Bailey, PC www.malone−bailey.com Houston, Texas February
